DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-15) in the reply filed on 2/16/2021 is acknowledged.  Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/16/2021.
Status of Claims
Claims 1-18, filed 4/28/2020, are pending.  Claims 16-18 are withdrawn from consideration as elected by the applicant.  Claims 1-15 are currently being examined.
Claim Objections
Claim 5 is objected to because of the following informalities: “five (5)” should likely read “five” as “(5)” does not refer to a reference numeral of the drawings and therefore should not be in parenthesis.  Appropriate correction is required. See MPEP § 608.01(m).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claim 1 and 14, the limitation of “otherwise impelled” could be more clearly written as “impelled” and otherwise language could be interpreted as being indefinite. The phrase "or the like" (or in this case “otherwise”) renders the claim(s) indefinite because the claim(s) include(s) elements not actually 
Regarding the limitations “slower speeds” and “flatter trajectory”, it is unclear as to what the speeds and trajectories
Claims 2-13 and 15 are therefore also rejected as they depend from rejected claims 1 and 14.
Claim 4 recites the limitation "the back" in in line 3 and “the front” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the back" in in line 3 and “the front” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8, and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gaus et al. US Pub. No. 2013/0037012.
Gaus teaches:
In Reference to Claim 1
A flying device (projectile 50 with some other embodiments, Fig. 1-25) comprising: 
a fuselage (main body 60); 

wherein the one or more fins rotate the device causing gyroscopic precession, thereby permitting the device to be thrown, launched, or otherwise impelled to stable flight at slower speeds with a flatter trajectory (the fins provide a gyroscopic spinning action on the fuselage that provides a straighter, flatter, missile-like trajectory to the body, [0080]).  
In Reference to Claim 2
The flying device of claim 1, wherein the first set of one or more fins are positioned equiangularly about the fuselage (the fins 58 may be evenly spaced about the fuselage, Fig. 1/9).  
In Reference to Claim 5
The flying device of claim 1, wherein the first set of one or more fins is angled approximately five degrees away from a center longitudinal axis of the fuselage (fins 58 are angled from straight parallel to the central axis of the body and curved to a larger degree from front to back, wherein the degree is shown to be about 5 degrees at a point along the curved shape of each fin, Fig. 7-8, 10-12, further the fins may be formed as a straight angle such as in Fig. 24 which also appears to be approximately 5 degrees).  
In Reference to Claim 8
The flying device of claim 1, further comprising a whistle, disposed to receive air flow therethrough during flight (a whistle feature may be included to direct airflow therethrough to emit sound when flying, [0054], [0085], 98, Fig. 6).  
In Reference to Claim 11
The flying device of claim 1, wherein the fuselage is substantially tubular with an aperture extending longitudinal therethrough, and during use air flows through the aperture (the body 60 is tubular in shape and includes an aperture 64 extending through, where air may enter this aperture during flight, and further includes a side aperture 96 where air may pass through during flight, Fig. 1, 5, 9).  
In Reference to Claim 12
The flying device of claim 1, wherein the fuselage comprises: a cavity with an opening at a rear of the fuselage; a plug disposed within the cavity, the plug positioned at a front end of the fuselage, the plug configured to be inserted into a launching device (a large central cavity 64 extends through the body to a forward wall/plug end 66 near the front end of the body configured to be inserted into a launch device 20, Fig. 1-5, [0081]).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103a as being unpatentable over Gaus as applied to claim 1 above and further in view of Martino US Pub. No. 2014/0235380.
In Reference to Claim 3
Gaus teaches:
The flying device of claim 1 as rejected above. 
Gaus fails to teach:
Wherein the first set of one or more fins are positioned asymmetrically about the fuselage.  
Further, Martino teaches:
A similar flying device having sets of fins which may be symmetrical or asymmetrically spaced about the fuselage (304, Fig. 9-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gaus to have included a set of asymmetrical fins in order to reduce the rotational forces on the fuselage and create more lift forces to allow the device to fly in a longer straighter flight path as taught by Martino ([0178], [0181]).
Claim 4 is rejected under 35 U.S.C. 103a as being unpatentable over Gaus as applied to claim 1 above and further in view of Adler et al. US Pat. No. 5,269,514.
In Reference to Claim 4
Gaus teaches:
The flying device of claim 1 as rejected above, wherein the first set of fins is disposed at the back of the fuselage (the fins are located at the rear end of the fuselage, Fig. 1).
Gaus fails to teach:
A second set of one or more fins is disposed at the front of the fuselage, nearer to a nose of the flying device. 
Further, Alder teaches:
A similar flying device having a fuselage (body, Fig. 4), a first set of fins attached to the rear end of the fuselage (77a/b), and a second set of fins positioned closer to the forward end of the fuselage (75a/b, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gaus to have included a second set of fins in order to further increase the rotational force on the body during flight as taught by Alder (Col. 4 lines 44-56).
Claims 6-7 are rejected under 35 U.S.C. 103a as being unpatentable over Gaus as applied to claim 1 above and further in view of Gable US Pat. No. 8,920,267.
In Reference to Claim 6
Gaus teaches:
The flying device of claim 1 as rejected above.
Gaus fails to teach:
Wherein the first set of one or more fins is adjustable by a user to impart an angle to the fins compared to a center longitudinal axis of the fuselage.  
Further, Gable teaches:
A similar flying device having a fuselage (18/24), multiple user adjustable fins to rotate the fuselage during flight (fins 26 each being separately adjustable or adjustable together, Fig. 1-8, Col. 3 line 56 – Col. 4 line 31, Col. 4 lines 48-54), and a timer device to record the flight time (42, Col. 4 lines 32-47, Fig. 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gaus to have included adjustable fins in order to allow the aerodynamics of the projectile to be modified to allow a user to optimize and maximize the flight of the projectile as taught by Gable (Col. 3 line 56 – Col. 4 line 54) and further as Gaus teaches that the modifying the positions and/or shapes of the fins is an obvious modification ([0053], [0058], [0080]).
In Reference to Claim 7
Gaus teaches:
The flying device of claim 1 as rejected above.
Gaus fails to teach:
Wherein the first set of one or more fins are attached to each other, such that an angle of the first set of one or more fins can be adjusted for each of the one or more fins at the same time.    
Further, Gable teaches:
A similar flying device having a fuselage (18/24), multiple user adjustable fins attached to a common mechanism to allow the fins to be adjusted at one time and to aid in rotation of the fuselage during flight (fins 26 each being separately adjustable or adjustable together, Fig. 1-8, Col. 3 line 56 – Col. 4 line 31, Col. 4 lines 48-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gaus to have included simultaneously adjustable fins in order to allow the aerodynamics of the projectile to be modified to allow a user to optimize and maximize the flight of the projectile as taught by Gable (Col. 3 line 56 – Col. 4 line 54) and further as Gaus teaches that the modifying the positions and/or shapes of the fins is an obvious modification  ([0053], [0058], [0080]).
Claim 9 is rejected under 35 U.S.C. 103a as being unpatentable over Gaus as applied to claim 1 above and further in view of Myers US Pat. No. 7,288,037.
In Reference to Claim 9
Gaus teaches:
The flying device of claim 1 as rejected above.
Gaus fails to teach:
A measuring device, the measuring device recording a number of rotations of the fuselage during flight.
Further, Myers teaches:
A similar flying device having a fuselage (shaft 16 with head 12), multiple fins to rotate the fuselage during flight (18/20/22), and a measuring device to record a number of rotations of the fuselage during flight (32, Col. 4 lines 11-20, Fig. 2/4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gaus to have included a device to measure the rotations during flight in order to show the user how much the device is rotating for each flight which makes the toy more interesting and fun to play with as taught by Myers (Col. 4 lines 11-20).
Claim 10 is rejected under 35 U.S.C. 103a as being unpatentable over Gaus and Myers as applied to claim 9 above and further in view of Gable US Pat. No. 8,920,267.
In Reference to Claim 10
Gaus as modified by Myers teaches:
The flying device of claim 9 as rejected above.
Gaus fails to teach:
The measuring device further comprises a timer to record time of flight.  
Further, Gable teaches:
A similar flying device having a fuselage (18/24), multiple user adjustable fins to rotate the fuselage during flight (fins 26 each being separately adjustable or adjustable together, Fig. 1-8, Col. 3 line 56 – Col. 4 line 31, Col. 4 lines 48-54), and a timer device to record the flight time (42, Col. 4 lines 32-47, Fig. 1-8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gaus to have included a timer to record and display the flight time in order to allow the aerodynamics of the projectile to be modified to allow a user to optimize and maximize the flight of the projectile and compare a user’s performance to previous performances or other performances as taught by Gable (Col. 2 lines 27-37, Col. 4 lines 32-47).
Claim 13 is rejected under 35 U.S.C. 103a as being unpatentable over Gaus as applied to claim 1 above and further in view of Fogarty et al. US Pat. No. 4,411,249.
In Reference to Claim 13
Gaus teaches:
The flying device of claim 1, wherein the device further comprises a nose cone, the nose cone being disposed on a front of the fuselage, the nosecone comprising an opening therein, the opening configured to receive a launching device (nose 52 is formed at the front of the fuselage body 60 and includes an opening 64 to receive launching device 20 therein).  
Gaus fails to teach:
The opening being tapered in shape.
Further, Fogarty teaches:
A similar flying device having a fuselage (40), multiple user fins attached to the fuselage (48/50) and central aperture to accept a shaft of a launcher, the aperture tapered to the tapered shape of the shaft (tapered end 26 retains end portion of tube 42, Fig. 1-2, Col. 4 lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gaus to have formed the shaft of the launcher and the bore of the projectile to have had a slightly tapered shape in order to increase the frictional retainment of the projectile on the shaft and in order to allow the projectile to more easily launch off the shaft as taught by Fogarty (Col. 4 lines 1-11) and as Gaus teaches that the shape of the shaft of the launcher shaft and bore may be modified ([0076], [0104]).  Further, it has been held that the configuration of a claimed product is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration is significant (In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)).
Claim 14 is rejected under 35 U.S.C. 103a as being unpatentable over Gaus et al. US Pub. No. 2013/0037012 in view of Myers US Pat. No. 7,288,037.
In Reference to Claim 14
Gaus teaches:
A flying device (projectile 50 with some other embodiments, Fig. 1-25) comprising: 
a fuselage (main body 60), comprising a cavity therein with an opening at a rear of the fuselage, the cavity configured to receive a launching device (a large central cavity 64 extends through the body to a forward end 66 near the front end of the body configured to be inserted onto a launch device 20, Fig. 1-5, [0081]); 
a first set of one or more fins equiangularly attached to the fuselage at an angle to a longitudinal axis of the fuselage, the first set of one or more fins configured to provide rotation to the fuselage when the device is thrown, launched, or otherwise impelled (angled or curved fins 58 are evenly spaced around the body and provide rotational force to the projectile during flight, Fig. 1/9, [0080]); 
wherein the one or more fins rotate the device causing gyroscopic precession, thereby permitting the device to be thrown, launched, or otherwise impelled to stable flight at slower speeds with a flatter trajectory (the fins provide a gyroscopic spinning action on the fuselage that provides a straighter, flatter, missile-like trajectory to the body, [0080]).
Gaus fails to teach:
A measuring device, the measuring device recording a number of rotations of the fuselage during flight, the measuring device attached or connected to the fuselage; 
Further, Myers teaches:
A similar flying device having a fuselage (shaft 16 with head 12), multiple fins to rotate the fuselage during flight (18/20/22), and a measuring device to record a number of rotations of the fuselage during flight (32, Col. 4 lines 11-20, Fig. 2/4)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gaus to have included a device to measure the rotations during flight in order to show the user how much the device is rotating for each flight which makes the toy more interesting and fun to play with as taught by Myers (Col. 4 lines 11-20).
Claim 15 is rejected under 35 U.S.C. 103a as being unpatentable over Gaus and Myers as applied to claim 14 above and further in view of Adler et al. US Pat. No. 5,269,514.
In Reference to Claim 15
Gaus teaches:
The flying device of claim 14 as rejected above, wherein the first set of fins is disposed at the back of the fuselage (the fins are located at the rear end of the fuselage, Fig. 1).
Gaus fails to teach:
A second set of one or more fins is disposed at the front of the fuselage, nearer to a nose of the flying device. 
Further, Alder teaches:
A similar flying device having a fuselage (body, Fig. 4), a first set of fins attached to the rear end of the fuselage (77a/b), and a second set of fins positioned closer to the forward end of the fuselage (75a/b, Fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Gaus to have included a second set of fins in order to further increase the rotational force on the body during flight as taught by Alder (Col. 4 lines 44-56).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Cummings (9,310,171,), Flatau (6,454,623), Schneider (2001/0039221), Bushman (5,458,329), and Lee (3,898,765) teach similar flying devices having wings on a body to generate rotational forces.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419.  The examiner can normally be reached on Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711